                                                                                                                           Case 5:18-cv-00477-BLF Document 111 Filed 03/18/20 Page 1 of 2




                                                                                                                   1 RICHARD J. NELSON (State Bar No. 141658)
                                                                                                                     E-Mail:       rnelson@sideman.com
                                                                                                                   2 ZACHARY J. ALINDER (State Bar No. 209009)
                                                                                                                     E-Mail:       zalinder@sideman.com
                                                                                                                   3 LYNDSEY C. HEATON (State Bar No. 262883)
                                                                                                                     E-Mail:       lheaton@sideman.com
                                                                                                                   4 ELLEN P. LIU (State Bar No. 280459)
                                                                                                                     E-Mail:       eliu@sideman.com
                                                                                                                   5 MICHAEL H. HEWITT (State Bar No. 309691)
                                                                                                                     E-Mail:       mhewitt@sideman.com
                                                                                                                   6 SIDEMAN & BANCROFT LLP
                                                                                                                     One Embarcadero Center, Twenty-Second Floor
                                                                                                                   7 San Francisco, California 94111-3711
                                                                                                                     Telephone: (415) 392-1960
                                                                                                                   8 Facsimile:    (415) 392-0827

                                                                                                                   9 Attorneys for Plaintiffs
                                                                                                                     Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                                                                  10
              SIDEMAN & BANCROFT LLP




                                                                                                                  11                                       UNITED STATES DISTRICT COURT
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  12                                      NORTHERN DISTRICT OF CALIFORNIA

                                                                                                                  13                                             SAN JOSE DIVISION
LAW OFFICES




                                                                                                                  14

                                                                                                                  15 CISCO SYSTEMS, INC., et al.,                       Case No. 18-CV-00477-BLF (SVK)

                                                                                                                  16                        Plaintiffs,                 STIPULATION AND [PROPOSED] ORDER
                                                                                                                                                                        OF VOLUNTARY DISMISSAL OF
                                                                                                                  17            v.                                      DEFENDANTS BECCELA’S ETC., LLC
                                                                                                                                                                        and ARBITECH LLC, AND OF
                                                                                                                  18 BECCELA’S ETC., LLC, et al.                        COUNTERCLAIMS AGAINST PLAINTIFFS

                                                                                                                  19                        Defendants.

                                                                                                                  20

                                                                                                                  21

                                                                                                                  22

                                                                                                                  23

                                                                                                                  24

                                                                                                                  25

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28
                                                                                                                       2835-224\4347843v1                                             Case No. 18-CV-00477-BLF (SVK)
                                                                                                                                STIPULATION AND [PROPOSED] ORDER OF VOLUNTARY DISMISSAL OF DEFENDANTS
                                                                                                                              BECCELA’S ETC., LLC and ARBITECH LLC, AND OF COUNTERCLAIMS AGAINST PLAINTIFFS
                                                                                                                           Case 5:18-cv-00477-BLF Document 111 Filed 03/18/20 Page 2 of 2




                                                                                                                   1          NOTICE IS HEREBY GIVEN THAT plaintiffs CISCO SYSTEMS, INC. and CISCO

                                                                                                                   2 TECHNOLOGY, INC. (collectively, “Cisco”) and defendants BECCELA’S ETC., LLC and

                                                                                                                   3 ARBITECH LLC (“Defendants”) hereby STIPULATE and AGREE to the voluntary dismissal of

                                                                                                                   4 the Defendants from this Action with prejudice, and of Defendants’ counterclaims against Cisco

                                                                                                                   5 with prejudice, pursuant to the Parties’ Settlement Agreement and Fed. R. Civ. Proc. Rule

                                                                                                                   6 41(a)(2).

                                                                                                                   7            IT IS SO STIPULATED.

                                                                                                                   8

                                                                                                                   9                                           Respectfully submitted,

                                                                                                                  10 DATED:
              SIDEMAN & BANCROFT LLP




                                                                                                                                       March 17, 2020          SIDEMAN & BANCROFT LLP
                                                                                                                  11
                                       ONE EMBARCADERO CENTER, 22ND FLOOR
                                                                            SAN FRANCISCO CALIFORNIA 94111 3711




                                                                                                                  12                                           By:
                                                                                                                                                                     Richard J. Nelson
                                                                                                                  13                                                 Attorneys for Plaintiffs
LAW OFFICES




                                                                                                                                                                     Cisco Systems, Inc. and Cisco Technology, Inc.
                                                                                                                  14
                                                                                                                       DATED:          March 17, 2020                HUESTON HENNIGAN LLP
                                                                                                                  15
                                                                                                                                                               By:
                                                                                                                  16

                                                                                                                  17                                                 Douglas J. Dixon
                                                                                                                                                                     Attorneys for Defendants Beccela’s Etc., LLC
                                                                                                                  18                                                 and Arbitech, LLC
                                                                                                                  19

                                                                                                                  20
                                                                                                                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                                                  21

                                                                                                                  22

                                                                                                                  23
                                                                                                                       Dated:         March 18, 2020
                                                                                                                  24                                                      THE HON. BETH LABSON FREEMAN
                                                                                                                  25                                                          United States District Judge

                                                                                                                  26

                                                                                                                  27

                                                                                                                  28
                                                                                                                       2835-224\4347843v1                             1               Case No. 18-CV-00477-BLF (SVK)
                                                                                                                                STIPULATION AND [PROPOSED] ORDER OF VOLUNTARY DISMISSAL OF DEFENDANTS
                                                                                                                              BECCELA’S ETC., LLC and ARBITECH LLC, AND OF COUNTERCLAIMS AGAINST PLAINTIFFS
